PER CURIAM.
Andres Brooks appeals his conviction for attempted second degree murder. He contends that the trial court erred by failing to grant a continuance because he had received a black eye while in jail. He argued that if the jury were allowed to see him with a black eye, he would be unfairly prejudiced, as they would likely draw the inference that he had been in a fight and-had a propensity for violence. The trial court denied the motion. The court offered to give the jury an explanation that the defendant had received the black eye in an accident. The defendant declined the offer of the special explanation.
We conclude that the trial court’s ruling was within its discretion. See Mikenas v. State, 367 So.2d 606, 608 (Fla.1978); Mo-ten v. State, 391 So.2d 716 (Fla. 3d DCA 1980).
Affirmed.